J-A22029-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 PATRICIA B. GRADY, AS EXECUTRIX :              IN THE SUPERIOR COURT OF
 AND PERSONAL REPRESENTATIVE OF :                    PENNSYLVANIA
 THE ESTATE OF STEPHEN P. GRADY  :
                                 :
                Appellant        :
                                 :
                                 :
           v.                    :
                                 :              No. 53 MDA 2021
                                 :
 AERO-TECH SERVICES, INC. D/B/A  :
 AERO-TECH SERVICES AND ZACH     :
 HURST & DAVID PEACHEY,          :
 INDIVIDUALLY                    :

             Appeal from the Order Entered December 22, 2020
     In the Court of Common Pleas of Lancaster County Civil Division at
                           No(s): CI-20-03159


BEFORE: BOWES, J., OLSON, J., and KING, J.

MEMORANDUM BY OLSON, J.:                            FILED: MARCH 8, 2022

      Appellant, Patricia B. Grady, as executrix and personal representative of

the Estate of Stephen P. Grady, appeals from the order entered on December

22, 2020. The December 22, 2020 order sustained the preliminary objections

in the nature of a demurrer that were filed by Aero-Tech Services, Inc. d/b/a

Aero-Tech   Services    (“Aero-Tech”),   Zach    Hurst,   and   David   Peachey

(hereinafter, collectively, “the Defendants”) and dismissed Appellant’s

complaint. We affirm.

      On April 4, 2020, Appellant filed a complaint against the Defendants.

The trial court thoroughly summarized the factual allegations and averments

in Appellant’s complaint:
J-A22029-21



       [Appellant,] Patricia Grady[,] is the widow of Stephen
       Grady[; Stephen Grady] died in an airplane crash on April 19,
       2018. The aircraft involved in the accident which is the
       subject of this litigation was a 2001 Cirrus SR22 G1,
       registration number N451TD, serial number 0064 ("Cirrus
       aircraft") owned and piloted by James J. Durkin, the pilot in
       charge of the aircraft ("PIC Durkin"). Stephen Grady was the
       only passenger on board the Cirrus aircraft on April 19, 2018.
       Stephen Grady was not trained as a pilot, nor did he have
       experience operating aircraft. The Cirrus aircraft was
       operated solely by PIC Durkin on April 19, 2018 under the
       provisions of 14 C.F.R. Part 91 as a personal flight. The Cirrus
       aircraft departed the Lancaster Airport at 7:34 a.m. with a
       destination of South Bend, [Indiana]. The Cirrus aircraft
       crashed in rural central Pennsylvania at approximately 8:44
       a.m. Prior to the commencement of the flight, PIC Durkin
       filed an Instrument Flight Rules ("IFR") flight plan and he had
       the appropriate certificates and recent instrument flight
       experience to operate the Cirrus aircraft under IFR on the
       date of the accident. The Cirrus aircraft was not certified for
       flight in known icing conditions.

       [In 2011, PIC Durkin began taking flight instruction with
       Defendant Aero-Tech.        Defendant Aero-Tech “is in the
       business of providing initial and recurrent flight training
       programs[,] as well as classroom training for a variety of
       general aviation and business aircraft.” It employed both
       Defendant Hurst and Defendant Peachey as Certificated
       Flight Instructors (“CFI”).]

       On September 5, 2012, PIC Durkin passed his "private pilot
       check ride," which is the aerial practicum required prior to
       obtaining a private pilot license. [PIC Durkin began taking
       instruction for Instrument Rating certification with Defendant
       Aero-Tech on September 14, 2012. This certification would
       “enable him to operate an airplane during instrument
       meteorological conditions.” “Most, if not all of the flight
       instruction for the Instrument Rating certification was
       conducted by Defendant Peachey.”]

       PIC Durkin first flew the aircraft involved in the accident on
       January 31, 2014 and on that same day, PIC Durkin's logbook
       notes that he received instruction titled "Cirrus demo/intro."

                                    -2-
J-A22029-21


       On April 1, 2014, Durkin passed his Instrument Rating check
       ride permitting him to operate under IFR. Between January
       31, 2014 and April 19, 2018, PIC Durkin's logbook contains
       approximately [90] logged training flights. PIC Durkin flew
       the Cirrus aircraft exclusively from April 9, 2014 until April
       19, 2018. In the six months prior to the accident, PIC Durkin
       received flight instruction on at least six occasions from
       Defendant Peachey, Defendant Hurst, or other unknown
       instructors employed by Defendant Aero-Tech.

       The Cirrus aircraft was equipped with an S TEC 55 autopilot
       and with a Cirrus Ballistic Parachute System known as
       ["CAPS"]. [CAPS] is designed to prevent uncontrolled flight
       into terrain in the event of serious and unrecoverable control
       issues during flight. [CAPS] consists of a ballistic rocket-fired
       parachute that extracts a large, rotund parachute attached
       to the airframe of the aircraft. When utilized properly,
       [CAPS] has been shown to drastically reduce pilot and
       passenger fatalities. The Pilot's Operating Handbook ("POH")
       for the Cirrus aircraft at "Normal Procedures, Pre-flight walk-
       around" states at item 1 to remove the safety pin on the CAPS
       activation handle. The removal of the safety pin from the
       CAPS activation handle is the first step that must be taken by
       a pilot when entering the cabin and beginning the preflight
       check of the aircraft. The POH for the Cirrus aircraft also
       states at the "Before Starting Engine" checklist to verify the
       removal of the safety pin from the CAPS handle. After the
       pilot completes preflight actions and when the aircraft is
       ready for departure, the POH for the Cirrus aircraft lists as
       the first item on the "before takeoff checklist" to verify that
       the pin has been removed from the CAPS handle. The
       wreckage of the Cirrus aircraft showed that the safety pin
       remained in the CAPS parachute handle, exhibiting that PIC
       Durkin did not remove the pin when executing his preflight
       checklist. Accordingly, [CAPS] was not able to be activated
       by PIC Durkin prior to impact.

       The Cirrus Flight Operations Manual for instructors provides
       that if the pilot has loss of aircraft control, the pilot must
       immediately[:] 1) attempt manual recovery if able, or 2)
       engage autopilot if within limits, or 3) activate CAPS. On April
       19, 2018, PIC Durkin was unable to manually recover control
       after losing control of the Cirrus aircraft in a left turn. PIC
       Durkin did not engage the autopilot, nor did he activate the

                                     -3-
J-A22029-21


        CAPS after losing control of the Cirrus aircraft in the left turn.
        ...

        [Appellant alleged] that Defendants Peachey and Hurst failed
        to teach [CAPS] to PIC Durkin and that[,] had Defendants
        Peachey and Hurst correctly taught [CAPS] to PIC Durkin, PIC
        Durkin would have had the option of immediately deploying
        the lifesaving CAPS [] when he lost control of the Cirrus
        aircraft in the left turn on April 19, 2018. [Appellant] also
        [alleged] that had either Defendant Peachey or Defendant
        Hurst taught PIC Durkin to engage the autopilot in loss of
        control situations, the fatal accident on April 19, 2018 would
        not have occurred.

Trial Court Opinion, 5/1/21, at 3-5.

      Appellant claimed that the Defendants were negligent in that they failed

to properly instruct PIC Durkin in the use and operation of both CAPS and the

autopilot on the Cirrus aircraft and that Defendant Aero-Tech was negligent in

failing to ensure that its flight instructors were qualified to train PIC Durkin in

the use of CAPS.

      The Defendants filed preliminary objections to Appellant’s complaint. As

is relevant to the current appeal, the Defendants claimed that Appellant’s

complaint failed to set forth a valid cause of action and must be dismissed, as

the complaint solely alleged that the Defendants committed educational

malpractice – which is a tort that is not recognized in Pennsylvania.         See

Defendants’ Preliminary Objections, 4/29/20, at 5-6.

      On December 22, 2020, the trial court sustained the Defendants’

preliminary objection in the nature of a demurrer and dismissed Appellant’s

complaint.   Trial Court Order, 12/22/20, at 1-2.       As the trial court held:

“[Appellant’s] complaint fails as a matter of law as it is solely based upon a


                                       -4-
J-A22029-21



theory of educational malpractice against the Defendants.          Pennsylvania

courts have not permitted cases of negligence resulting from alleged

educational malpractice to persist.” Id. at 1 n.1.

      Appellant filed a timely notice of appeal; Appellant raises one claim to

this Court:

        Whether the [trial court] erred in granting Defendant[s’]
        preliminary objections in the nature of a demurrer when all
        of the well-pled facts support a legally sufficient cause of
        action sounding in negligence, where the educational
        malpractice doctrine should not be applied to specialized
        training for ultra-hazardous activities and when public policy
        supports holding such training facilities accountable for failing
        to adequately train pilots resulting in fatalities that would
        otherwise be avoided[?]

Appellant’s Brief at 6 (some capitalization omitted).

      We have stated:

        A preliminary objection in the nature of a demurrer is
        properly sustained where the contested pleading is legally
        insufficient.   Preliminary objections in the nature of a
        demurrer require the court to resolve the issues solely on the
        basis of the pleadings; no testimony or other evidence
        outside of the complaint may be considered to dispose of the
        legal issues presented by the demurrer. All material facts set
        forth in the pleading and all inferences reasonably deducible
        therefrom must be admitted as true.

        In determining whether the trial court properly sustained
        preliminary objections, the appellate court must examine the
        averments in the complaint, together with the documents
        and exhibits attached thereto, in order to evaluate the
        sufficiency of the facts averred. The impetus of our inquiry
        is to determine the legal sufficiency of the complaint and
        whether the pleading would permit recovery if ultimately
        proven. This Court will reverse the trial court's decision
        regarding preliminary objections only where there has been


                                      -5-
J-A22029-21


        an error of law or abuse of discretion. When sustaining the
        preliminary objections will result in the denial of claim or a
        dismissal of suit, the preliminary objections may be sustained
        only where the case is free and clear of doubt.

Hill v. Ofalt, 85 A.3d 540, 547-548 (Pa. Super. 2014) (quotation marks,

citations, and corrections omitted).

      On appeal, Appellant acknowledges: that her negligence claims sound

in educational malpractice; that Pennsylvania courts have not recognized

negligence claims sounding in educational malpractice; and, that Pennsylvania

law does not permit educational malpractice claims to succeed against

traditional educational institutions. See Appellant’s Brief at 17, 26, and 48.

Nevertheless, Appellant contends that she has stated a valid cause of action

because students, such as PIC Durkin, pay flight schools to teach them a

precise activity, which Appellant contends is ultrahazardous, and because

Appellant specifically alleged that: the accident was caused by PIC Durkin’s

failure to engage CAPS; the Defendants were negligent in failing to teach CAPS

to PIC Durkin; and, Defendant Aero-Tech was negligent in failing to ensure

that its flight instructors were qualified to train PIC Durkin in the use of CAPS.

See Appellant’s Brief at 17, 20, 47, and 49.

      Appellant’s claims fail for the reasons stated in the well-written and

scholarly opinion of the able trial court judge, the Honorable Leonard G.

Brown. Therefore, we affirm on the basis of Judge Brown’s thorough, March

1, 2021, opinion and adopt it as our own. In any future filing with this or any

other court addressing this ruling, the filing party shall attach a copy of Judge

Brown’s March 1, 2021 opinion.

                                       -6-
J-A22029-21



     Order affirmed. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/8/2022




                                   -7-
                                                                                        Circulated 02/18/2022 02:33 PM

R. 57 a
                                                                                              ENTERED AND FILED
                                                                                          PROTHONOTARY'S OFFICE
                                                                                               LANCASTER, PA
                                                                                         +Electronically File
                                                                                          .._Mar,01,2021 09:14AM
             IN THE COURT OF COMMON PLEAS OF LANCASTER COUNTY, PENNS[Moad
                                    CIVIL ACTION --LAW
          PATRICIA B. GRADY, as Executrix and                                                           EKHiiT
          Personal Representative of the Estate of
          STEPHEN        ~.
                       GRADY
                        Plaintiff
                                                                                                  l}          [
                    v.
                                                                 No. Cl-20-03159
          AERO-TECH SER VICES, INC., dbla AERO-
          TECH SERVICES, and ZACH HURST, and
          DAVID PEACHEY, individually
                    Defendants

                                                   1925(A) OPINION

                  This case involves the tragic crash of a private airplane that took the lives of two people,

          the pilot and his passenger. However, because no legal basis exists in Pennsylvania law to hold

          defendants liable for the crash, the court dismissed plaintiff's educational malpractice case as one

          barred under Pennsylvania law. It is true that liability for the alleged improper education of those

          engaged in an inherently dangerous activity is a matter of first impression in Pennsylvania. The

          court concludes that public policy suggests tha schools,
                                                          t        and their regulating, accrediting, and

          certifying agencies, not courts, need to make curriculum decisions.

                  This opinion is written pursuant to Rule 1925(a) of the Pennsylvania Rules of Appellate

          Procedure. Plaintiff, Patricia B. Grady (hereinafter "Plaintiff) appeals this court's order dated

          December 18, 2020 to the Pennsylvania Superior Court for the reasons stated in her concise

          statement of errors dated February 4, 2021. The December 18, 2020 order should be affirmed for

          the reasons set forth below.

             I.      PROCEDURAL HISTORY

                  Plaintiff, Patricia Grady initiated this case by filing a complaint on April 7, 2020. The

          complaint contains four counts, Count I-- Wrongful Death Through Negligence as to David

          Peachey (hereinafter "Defendant Peachey"), Count II -- Wrongful Death Through Negligence as
R. 58   a



            to Zach Hurst (hereinafter "Defendant Hurst"), Count III- Respondeat Superior as to Aero-Tech

            Services, Inc. d/b/a Aero-Tech Services (hereinafter "Defendant Aero-Tech"), and Count IV --

            Negligence as to Defendant Aero-Tech.

                   On April 28, 2020, Defendant Peachey, Defendant Hurst, and Defendant Aero-Tech

            (hereinafter collectively "Defendants") filed preliminary objections to Plaintiffs complaint

            under Pennsylvania Rule of Civil Procedure 1028(a)(4) in the nature of a demurrer. Specifically,

            Defendants contend that the complaint fails as a matter of law for four reasons:

                I. Plaintiffs well-pled facts establish that the pilot was negligent per se and the pilot's
                   negligence per se should not allow the trial court to consider the Defendant's contribution
                   to negligence.

               2. Defendants owe no duty to the decedent as a matter of law because they had no
                  contractual, direct, or professional relationship with the decedent.

               3. Plaintiff cannot establish causation as a matter of law because it was the pilot's
                  negligence and not the Defendants that was the causation of the injury.

               4.Even if Plaintiff properly pled the elements of a negligence claim, such claims sound in
                  educational malpractice, a tort that is not recognized under Pennsylvania law.

            Defendants filed their memorandum of law simultaneously with the preliminary objections. On

            May 18, 2020, Plaintiff filed a response and memorandum of law in opposition to Defendants'

            preliminary objections. On May 21, 2020, Defendants filed a memorandum of law in reply to

            Plaintiff's memorandum of law.

                   On September 9, 2020, the file was forwarded to chambers for disposition. On December

            18, 2020, the court issued an order overruling Defendants' first three preliminary objections and

            sustained the fourth objection. As a result, the complaint was dismissed. On January 6,2021,

            Plaintiff filed a notice of appeal to the Pennsylvania Superior Court. On January 20, 2021, the

            court issued an Order directing the Plaintiff to file her concise statement of errors. On February

            4, 2021, Plaintiff filed her concise statement of errors claiming one error.


                                                              2
R. 59 a




              II.       FACTUAL HISTORY

                    Plain tiff, Patricia Grady is the widow of Stephen Grady who died in an airplane crash on

          April 19, 2018. The aircraft involved in the accident which is the subject of this litigation was a

          2001 Cirrus SR22 G1, registration number N451TD, serial number 0064 ("Cirrus aircraft")

          owned and piloted by James J. Durkin, the pilot in charge of the aircraft ("PIC Durkin"). Stephen

          Grady was the only passenger on board the Cirrus aircraft on April 19, 2018. Stephen Grady was

          not trained as a pilot, nor did he have experience operating aircraft. The Cirrus aircraft was

          operated solely by PIC Durkin on April 19, 2018 under the provisions of 14 C.F.R. Part 91 as a

          personal flight. The Cirrus aircraft departed the Lancaster Airport at 7:34 a.m. with a destination

          of South Bend, IN. The Cirrus aircraft crashed in rural central Pennsylvania at approximately

          8:44 a.m. Prior to the commencement of the flight, PIC Durkin filed an Instrument Flight Rules

          ("IFR") flight plan and he had the appropriate certificates and recent instrument flight experience

          to operate the Cirrus aircraft under IFR on the date of the accident. The Cirrus aircraft was not

          certified for flight in known icing conditions.

                    On September 5, 2012, PIC Durkin passed his "private pilot check ride," which is the

          aerial practicum required prior to obtaining a private pilot license. PIC Durkin first flew the

          aircraft involved in the accident on January 31,2014 and on that same day, PIC Durkin's

          logbook notes that he received instruction titled "Cirrus demo/intro," On April 1, 2014, Durkin

          passed his instrument Rating check ride permitting him to operate under IFR. Between January

          31, 2014 and April 19, 2018, PIC Durkin's logbook contains approximately ninety logged

          training flights. PIC Durkin flew the Cirrus aircraft exclusively from April 9, 2014 until April 19,

          2018. In the six months prior to the accident, PIC Durkin received flight instruction on at least

          six occasions from Defendant Peachey, Defendant Hurst, or other unknown instructors employed



                                                            3
R. 60 a




          by Defendant Aero-Tech.

                  The Cirrus aircraft was equipped with an S TEC 55 autopilot and with a Cirrus Ballistic

          Parachute System known as a "CAPS" system. The CAPS system is designed to prevent

          uncontrolled flight into terrain in the event of serious and unrecoverable control issues during

          flight. The CAPS system consists of a ballistic rocket-fired parachute that extracts a large, round

          parachute attached to the airframe of the aircraft. When utilized properly, the CAPS system has

          been shown to drastically reduce pilot and passenger fatalities. The Pilot's Operating Handbook

          (POH") for the Cirrus aircraft at "Normal Procedures, Pre-flight walk-around" states at item I to

          remove the safety pin on the CAPS activation handle. The removal of the safety pin from the

          CAPS activation handle is the first step that must be taken by a pilot when entering the cabin and

          beginning the preflight check of the aircraft. The POH for the Cirrus aircraft also states at the

          "Before Starting Engine" checklist to verify the removal of the safety pin from the CAPS handle.

          After the pilot completes preflight actions and when the aircraft is ready for departure, the POH

          for the Cirrus aircraft lists as the first item on the "before takeoff checklist" to verify
                                                                                                   'that the pin

          has been removed from the CAPS handle. The wreckage of the Cirrus aircraft showed that the

          safety pin remained in the CAPS parachute handle, exhibiting that PIC Durkin did not remove

          the pin when executing his preflight checklist. Accordingly, the CAPS system was not able to be

          activated by PIC Durkin prior to impact.

                 The Cirrus Flight Operations Manual for instructors provides that if the pilot has loss of

          aircraft control, the pilot must immediately, I) attempt manual recovery if able, or 2) engage

          autopilot if within limits, or 3) activate CAPS. On April 19, 2018, PIC Durkin was unable to

          manually recover control after losing control of the Cirrus aircraft in a left tum. PIC Durkin did

          not engage the autopilot, nor did he activate the CAPS after losing control of the Cirrus aircraft



                                                             4
R. 6l a



          in the left turn. Plaintiff believes that Defendants Peachey and Hrst
                                                                             u failed to teach the CAPS

          system to PIC Durkin and that had Defendants Peachey and Hurst correctly taught the Cirrus

          CAPS system to PIC Durkin, PIC Durkin would have had the option of immediately deploying

          the lifesaving CAPS system when he lost control of the Cirrus aircraft in the left tum on April

          19, 2018. Plaintiff also asserts that had either Defendant Peachey or Defendant Hurst taught PIC

          Durkin to engage the autopilot in loss of control situations, the fatal accident on April 19, 2018

          would not have occurred.

             Ill.       ISSUE ON APPEAL

                    In her concise statement of erors complained of on appeal dated February 4, 2021,

          Plaintiff raises one issue on appeal:

                    Whether Pennsylvania courts should apply      the educational malpractice doctrine in
                    the context of the specialized training of flight instruction, an inherently dangerous
                    activity, specifically where proper training by the instructors on utilization of the
                    Cirrus Airframe Parachute System has been shown to effectively eliminate pilot
                    and passenger fatalities in otherwise unsurvivable aircraft accidents.

             IV.        LAW

                    A. Standard of Review

                    A demurrer is an assertion that a complaint does not set forth a cause of action or a claim

          on which relief can be granted. Binswanger v. Levy, 457 A.2d 103, 104 (Pa. Super. 1983).

          Where a doubt exists as to whether a demurrer should be sustained, this doubt should be resolved

          in favor of overruling it. Wawa. Inc. v. Alexander J. Litworia & Associates, 8I7 A.2d 543, 544

          (Pa. Super. 2003). A demurrer by a defendant admits all relevant facts sufficiently pleaded in the

          complaint and all inferences fairly deducible therefrom, but not conclusions of law or unjustified

          inferences. Binswanger, supra at 104. In ruling on a demurrer, the trial court may consider only

          such matters as arise out of the complaint itself. Lerner v. Lerer, 954 A.2d 1229, 1234-35 (Pa.



                                                              5
R. 62   a



             Super. 2008). All material facts set forth in the complaint as well as all inferences reasonably

             deducible therefrom are admitted as true for the purpose of appellate review. Id, A trial court's

             sustaining of preliminary objections in the nature of a demurrer should be sustained only if,

             assuming the averents of the complaint to be true, the plaintiff has failed to assert a legally

             cognizable cause of action and the law says with certainty that no recovery is possible. Kramer v.

            Dunn, 749 A.2d 984, 990 (Pa. Super. 2000).

                     B. Educational Malpractice

                     Educational malpractice claims fall into one of three different categories: (1) the student

            alleges that the defendant-school negligently failed to provide him or her with adequate skills;

            (2) the student alleges that defendant-school negligently diagnosed or failed to diagnose the

            student's learning or mental disabilities; or (3) the student alleges that the defendant-school

            negligently supervised his or her training. See Sheesley v, The Cessna Aircraft Co,, CIV. 02-

            4185-KES, 2006 WL 1084103, at15 (D.S.D. Apr. 20, 2006).' In addition to claims brought

            against a school by the student himself, third parties injured by the conduct of the allegedly

            inadequately trained student may also attempt to assert educational malpractice claims against a

            school. Moss Rehab. v. White, 692 A.2d 902, 905 (Del. 1997). Where a plaintiff contests the

            substance and manner of a student's training, plaintiffs' claims encompass the traditional aspects

            of education, and thus, sound in educational malpractice. Id. Educational malpractice claims

            against a flight school allege the pilot was not taught what he needed to know to be able to safely

            fly the aircraft. Glorvigen v. Cirrus Design Corp, 796 N.W.2d 541, 553 (Minn. App. 2011),




            'Cavaliere v. Duffs Bus, [nst, 605 A.2d 397,399 (P.a Super. 1992) (Pennsylvania educational malpractice case
            alleging failure to provide "adequate, proper and quality" instruction); Agostine v, Sch. Dist of Philadelphia, 527
            A.2d 193 (Pa. Cmmw. 1987) (Pennsylvania educational malpractice case alleging negligent diagnoses of mental
            disability); McKnight y. City of Philadelphia, 445 A.2d 778 (Pa. Super. I982) (Pennsylvania case by a student
            against their school alleging negligent supervision within the program resulting in injury),

                                                                       6
R. 63   a



            gfd, 816 N.W.2d 572 (Minn. 2012); Dallas Airmotive, Inc. v. FlightSafety Inter.. Inc, 277

            S.W.3d 696, 701 (Mo. App. W. Dist. 2008).

                V.       DISCUSSION

                     A. Pennsylvania Law on Educational Malpractice

                     In its research, the court found five Pennsylvania cases where the issue of educational

            malpractice has been analyzed beyond a mere mention. Swartley v. Hoffner, 734 A.2d915 (Pa.

            Super. 1999); Cavaliere v. Duffs Bus, Inst, 605 A.2d 397 (Pa. Super. 1992); Agostjne v. Sch,

            Dist. of Philadelphia, 527 A.2d 193 (Pa. Cnunw. 1987); Aubrey v. Sch. Dist. of Philadelphia,

            437 A.2d 1306 (Pa. Cmmw. 1981); and Alley v. Bellwood Antis Sch. Dist., 27 Pa. D. &C3d

            307 (Pa. Com. PI. 1983). All these cases leave no doubt that Pennsylvania does not recognize

            educational malpractice as a valid cause of action.

                     The Pennsylvania Superior Court in Cavaliere y.Duffs Business Institute defines

            educational malpractice as a claim brought against an educational institution where "the

            allegation is simply that the educational institution failed to provide a quality education."

            Cavaliere, supra at 403. In Cavaliere, the plaintiffs were students enrolled in a two-year court

            reporting school facilitated by the defendant. The plaintiffs purchased their books and paid their

            tuition for the first two quarters of the program. Plaintiffs alleged that the instruction during the

            first quarter of the program was deficient such that they were unable to advance to the second

            quarter. Having to repeat the first quarter, the plaintiffs elected to withdraw from the program.

            The Pennsylvania Superior Court rejected plaintiffs claims finding that the claims sound in

            educational malpractice.

                     The sole allegation is that the instruction and instructors provided by the school
                     were generally inadequate and of low quality. Such a complaint invites the court to
                     enter into precisely the kind of generalized review of the entire course of instruction
                     that so many other courts have wisely refrained from doing.


                                                                7
R. 64 a




          [d, at 404. The Cavaliere court noted that the conflicting theories of the science of pedagogy

          prevented the construction of a workable standard of care for these cases and that public schools,

          private schools, and trade schools are regulated by Pennsylvania statutes. [d, at 400-401. The

          Pennsylvania Superior Court held that it would be unwise to have trial courts attempt to

          formulate an adequate standard of care and link causation between alleged breach of duty owed

          to a plaintiff and alleged damages against schools that are already regulated by a statutory

          scheme. Id.

                  Upon review of Pennsylvania case law regarding educational malpractice, the court can

          find no cases that have permitted negligence claims that challenge              the quality of education to
          proceed under a theory of educational malpractice. Claims are permitted against a school that

          are based in breach of contract (i.e, the school ignored or violated portions of the written

          contract )or claims resulting from negligent supervision during the instruction process (i.e. a

          student was injured during the course of instruction under the school's supervision). See

          Swartley, supra; McKnight, supra. The Pennsylvania cases that have not permitted causes of

          actions that sound in educational malpractice have done so based on public policy grounds,

          including the four grounds analyzed by the court in Part V.CI-4 of this opinion. See Cavaliere,

          supra at 400-401, 403 fn. 2 (recognizing that permitting educational malpractice claims would

          likely result in a "litigation explosion" and that the nature of educational malpractice claims

          "prevents a finding of legal causation"); Swartley, supra at 921 (recognizing Pennsylvania



          Expanding its research to federal courts applying or reciting Pennsylvania law on the issue of educational
          malpractice, the court again found no support to permit a cause of action based in a claim of educational malpractice
          to proceed. See Vurimindi v, Fuqua Sch. of Bus. No. CIV.A I0-234, 2010 WL 3419568 (E.D. P±. Aug. 25, 2010),
          a(fd, 435 F. App'x 129 (3d Cir. 2011); [ re Allegheny Health. Educ. and Research Found., 321 B.R 776 (Bakr.
          w.D. Pa. 2005); Manningv. TempleU,, CIV.A. 03-4012, 2004 WL 3019230 (E.D. Pa. Dee. 30, 2004), afd, 157
          Fed. Appx. 509 (3d Cir. 2005) (unreported) Dillon v. Ultrasound Diagnostic Schools, CIV. A. 96-8342, 1997 WL
          805216(E.D. Pa. Dee. 18, 1997) (unreported).

                                                                    8
R. 65 a



           court's policy of nonintervention in purely academic matters and that courts should not become

           involved unless the process itself has been found to be biased, prejudicial or lacking in due

          process); Agostine, supra at 196 (recognizing issues with formulating a standard of care in that

          "proper education and training does not have a fixed meaning but varies with the needs of the

          child")

                  The specific facts of this case appear to be a matter of first impression in Pennsylvania. In

          reviewing the well-pled facts, the current law regarding educational malpractice in Pennsylvania,

          the stated rationale for why Pennsylvania does not recognize educational malpractice, and

          considering the persuasive authorities of other jurisdictions interpreting similar factual scenarios

          under similar legal frameworks, the court concludes that the clear interpretation of existing

          Pennsylvania law is to find that Plaintiff's claims sound in educational malpractice and thus the

          court cannot permit Plaintiff's claims to proceed.

                  B. Qther Jurisdictions Denial of Educational Malpractice Claims in Similar Factual
                     Scenarios

                      I. Law in Other States

                  Looking to other jurisdictions, the court can find no states other than Montana° that

          permit educational malpractice claims to be brought against public schools, private schools, trade

          schools, or specialty schools. There have been several cases where state courts of other

          jurisdictions have addressed educational malpractice claims against flight schools (and other

          schools where the subject matter is arguably "inherently dangerous" such as utility pole climbing

          and teaching the physically disabled to drive). These cases are of special benefit to the analysis

          of the facts of this case and highlight why the majority of states refuse to permit negligence

          claims that challenge the quality of instruction to proceed against an educational entity.


          B.M by Burger y. State, 649 P.2d 425 (Mont. 1982).

                                                               9
R. 66 a



                         i.   Waugh v. Morgan Stanley &Co,

                   In Waugh, the pilot in charge ("PIC) and three passengers were en route from Kansas to

          Illinois, following a business trip in January 2006. As the PIC approached for landing at the

          airport, the aircraft crashed, killing all four occupants on board. Prior to the accident, the PIC

          received flight simulator training, flight instruction, and a five-hour flight observation and

          instruction from the defendants. The accident aircraft crashed at night while in a landing traffic

          pattern to land at the Illinois airport. Much of the PIC's five-hour flight observation and

          instruction occurred in the aircraft he was flying at the time of the accident, in the landing traffic

          pattern, and in the same location as the crash site. Plaintiffs did not argue that the PIC was not

          properly qualified to pilot the subject aircraft under FAA regulations.

                  The trial court entered summary judgment in favor of the flight school on the basis that

          Illinois does not recognize educational malpractice claims. The appellate court concluded that

          the plaintiffs' claims asserted that defendants failed to properly train the PIC in how to fly and

          land the aircraft; accordingly, such claims clearly sound in educational malpractice. Waugh y,

          Morgan Stanley and Co., Inc., 966 N.E.2d 540 (Ill. App. I st Dist. 2012). The appellate court

          noted the four public policy grounds under which courts of other states have refused to recognize

          claims of educational malpractice and concluded that such policy grounds properly apply to

          flight training schools and flight instructors. Id, at 552. The public policy grounds underpinning

          the educational malpractice bar are compelling and persuasive. These grounds include: () the

          lack of a satisfactory standard of care by which to evaluate an educator; (2) the inherent

          uncertainties about causation and the nature of damages in light of such intervening factors as a

          student's attitude, motivation, temperament, past experience, and home environment; (3) the

          potential for a flood of litigation against schools; and (4) the possibility that such claims will



                                                            IO
R. 67 a



          embroil the courts into overseeing the day-to-day operations of schools. [, These public policy

          grounds are discussed in more detail below.

                        ii. Gloryvigen v Cirrus Design Corp,

                  In @lorvigen, the PIC of a Cirrus SR22, the same type of plane at issue in this case,

          crashed his plane killing himself and a passenger. The passenger's family sued Cinrus, the

          manufacturer of the PIC's plane which also provided two days of "transition training" to the PIC

          after he bought the Cirrus SR22. The FAA did not require Cirrus to provide transition training,

          but it was included by the plane manufacturer in the purchase price of the plane. Transition

          training is a specialized type of training that is provided when a licensed pilot learns to fly a new

          type of plane to teach them the intricacies of the new plane. The plaintiffs' claim is that Cimts

          undertook a duty to provide the P[C with flight training and that Cirrus breached an implied

          warranty of merchantability by omitting a flight lesson regarding how to handle the plane via use

          of instruments when the pilot loses visibility in the clouds. The Minnesota Court of Appeals

          citing the four public policy grounds held that determining whether the transition training was

          ineffective because the instructor failed to provide a flight lesson on a specific topic would

          involve "an inquiry into the nuances of the educational process, which. is exactly the type of

          determination that the educational-malpractice bar is meant to avoid." Glorvigen, supra at 553.

                       iii. Dallas Airmotive, Inc,   y.   FlightSafety Intern, Inc,

                 In Dallas Airmotive, the plaintiff brought an action against the flight school that trained

          the PIC who crashed a Piper turboprop airplane after he encountered engine failure and was not

          properly able to feather the propeller and thus avoid the crash. The PIC held an FAA commercial

          pilot certificate and FAA-certified flight instructor certificate. While he had extensive experience

          as a pilot, he had no experience in operating a turboprop aircraft prior to attending a course



                                                               11
R.   68 a


            offered by the defendant flight school nine days before the crash. It was undisputed that the flight

            instructor knew its FAA--approved simulator did not accurately replicate the extreme drag a pilot

            would experience in a turboprop engine failure and that it nonetheless continued to use the

            simulator. The plaintiff alleged the flight school's curriculum "inadequately prepared" the pilot to

            handle the situation and that the flight school had a duty to war the pilot of the known dangers

            of shutting down an engine in flight without the ability to properly feather the propeller.

                    The Missouri Court of Appeals refused to recognize educational malpractice as a valid

            cause of action or to carve out an exception for pilot training. The Dallas Airmotive court noted

            that this was not a case of an injury sustained during the instruction but completely centered around

            the quality of the instruction. The court noted:

                          In order to recover for negligence, a plaintiff must prove the existence of a
                    duty on the part of the defendant to protect the plaintiff from injury, the defendant's
                    failure to perform that duty, and an injury proximately caused by the failure to
                    perform the duty owed. Bunker v. Ass'n of Mo. Elec, Coop5,, 839 S.W.2d 608, 6!l
                    (Mo.App.1992). Whether a duty exists is a matter of law and question for the courts
                    to decide. Id.
                                          .                         .                    .
                        The judicial determination of the existence of a duty rests on sound public
                   policy as derived from a calculus of factors: among them, the social consensus that
                    the interest is worthy of protection; the foreseeability of harm and the degree of
                   certainty that the protected person suffered injury; moral blame society attaches to
                   the conduct; the prevention of future harm; consideration of cost and ability to
                   spread the risk of loss; the economic burden upon the actor and the community and
                   others. Id.

                   Dallas Airmotive, supra at 699. "Missouri, along with most other jurisdictions that have

            considered the issue, has found that educational malpractice claims are not cognizable because

            there is no duty." Id. The court found that the four public policy considerations apply to for-

            profit flight instruction schools and that "[pJublic policy also suggests that schools, and their

            regulating, accrediting, and certifying agencies, not courts, need to make curriculum decisions."

            Id. at 701.


                                                               12
R. 69 a




                        iv. Page v. Klein Tools, Inc.

                 In Page, an apprentice linesman brought a cause of action against a private trade school

          alleging that it negligently failed to instruct him regarding use of safety equipment during a

          three-week course on climbing wooden utility poles. The Michigan Supreme Court held that this

          was a claim of educational malpractice not recognized in Michigan. In its analysis, the Page

          court cited many public policy grounds for why courts have refused to recognize claims of

          educational malpractice. Page is notable because it is one of the first cases which analyzed

          educational malpractice outside of the public school setting and addressed a trade school

          specifically teaching an inherently dangerous activity. The opinion in Page is also one of the first

          cases to analyze the public policy concerns surrounding educational malpractice claims in depth.

          The Michigan Supreme Court concluded that "[a]llowing individuals such as plaintiff to assert

          claims of negligent instruction would avoid the practical reality that, in the end, it is the student

          who is responsible for his knowledge, including the limits of that knowledge." Page v. Klein

          Tools; Inc., 610 N.W.24 900, 906 (Mich. 2000).

                        v. Moss Rehab. v. White,

                  Moss Rehab Driving School ("Moss Rehab") provided driver evaluation and training for

          individuals with physical disabilities. Moss Rehab would assess a disabled applicant to

          determine whether the applicant was capable of learning to drive a motor vehicle and then

          provide that person with driver training. Moss Rehab conducted driver training with a Mr. Sharp

          and noted that he struggled with being a little jerky with the steering wheel, needing to slow

          down and struggling with his turn radius when making right-hand turns. Mr. Sharp continued

          with driver training to the point that Moss Rehab thought the issues had been corrected and

          training was concluded. Mr. Sharp failed his first driver's test because he hit a cone during the



                                                             13
R. 70 a



          exam. He passed the test on his second attempt. Approximately two months after receiving his

          Delaware driver's license, Mr. Sharp caused a fatal accident while attempting to merge onto a

          highway exit ramp. The plaintiffs sued Moss Rehab alleging that their negligent training of Mr.

          Sharp resulted in the fatal accident.

                  The Delaware Supreme Court noted that driver competency and certification of driver

          training schools are extensively regulated by statute. The court also focused attention on the

          analogous case of Moore v. Vandeloo, 386 N.W.2d 108 (Iowa 1986), which involved a licensed

          chiropractor and the public policy rationale for why educational malpractice claims are

          disfavored. The Delaware Supreme Court held that a third-party claim for educational

          malpractice against a driving school is not a cognizable common-law cause of action in

          Delaware. Just as the General Assembly oversees the licensure of drivers, "[t]he General

          Assembly is best able to address the competing public policy issues that must be reconciled with

          regard to recognizing a third-party claim for educational malpractice by a driving school" Moss

          Rehab, supra at 909.

                            2. Federal Courts Applying State Law

                  Expanding the search of relevant cases to federal courts applying the laws of states other

          than Pennsylvania, the court found three cases where a federal court concluded that educational

          malpractice claims against a flight school could possibly proceed under the law of that state.

          The remaining cases of educational malpractice claims against flight schools do not pennit the

          claim to proceed because the claims are not recognized in those states, even in the situation of

          flight schools.




           The three states being Florida, New York, and Texas.

                                                                  14
R. 71   a



                            i    In re Cessna 208 Series

                    The federal district court in Kansas applying Texas law dismissed the defendant flight

            school's motion for summary judgment in which defendant relied on the educational malpractice

            bar. The federal court chose not to disturb the ruling of a Texas state trial court allowing claims

            that the flight school negligently failed to properly instruct the pilots of a specific aircraft on how

            to avoid ice accumulation, the umusual dangers of airframe icing associated with the specific

            aircraft, and how to control that aircraft should ice accumulation occur. The prior opinion of the

            Texas state court judge held that the plaintiffs claims are sufficient to withstand summary

            judgment under Texas law and was entered prior to the case's removal to federal court. See In re

            Cessna 208 Series Aircraft Products Liab. Litig., 546 F. Supp. 2d 11S3 (D. Kan. 2008).

                    In re Cessna appears to make a distinction for situations where a flight school is charged

            with the task of teaching a student one distinct concept, how to fly a specific plane, or how to

            address the discrete issues associated with a specific plane (such as airframe icing). While it is

            possible to limit such causes of action to very specific situations, this court is still troubled by the

            public policy concerns. The trial court would still be required to analyze the flight school's

            instructional materials to see if they adequately cover ice accumulation concerns, whether their

            flight simulators accurately simulated such circumstances, and whether the in-flight situational

            instruction was satisfactory. The trial court would be required to delve into the minutia of how

            detailed flight instruction and simulation should be to prevent pilot error. The issue of causation

            is still a concern because there is no way to discern how much of the accident is related to (1) the

            student's lack of knowledge; (2) how much of the student's lack of knowledge is the result of

            faulty teaching; or (3) the student's ability to accurately discharge any knowledge -- the skill of

            the pilot. Every plane crash still has the potential to result in double litigation against the



                                                               15
R. 72 a



          insurance company/estate of the pilot first and then against any flight instructor who ever taught

          the pilot.

                             ii,   Newman y. Socata SAS

                     In Newman, plaintiffs sued the defendant flight school after a deadly plane crash

          involving a Socata TBM 700B aircraft ("TBM 700"). Seven months prior to the crash, the PIC

          attended and successfully completed the defendant flight school's program that was designed to

          train experienced pilots to fly the TBM 700 aircraft. As of the time of the accident, there were at

          least fifteen reported cases of crashes involving the TBM 700 all of which referenced a "torque

          roll" or similar condition. Plaintiffs asserted that the flight school owed a duty to wam the PIC of

          the TBM 700's known, dangerous propensity to torque roll and to otherwise competently train

          him to fly that type of aircraft.

                     The federal district court found that "[t]he public policy considerations that are relied

          upon to bar traditional educational malpractice claims do not carry over to the flight training

          setting,   at   least not on-the facts of this case."Newman v. Socata SAS, 924 F. Supp. 2d 1322,

          1329 (M.D. Fla. 2013). The court reasoned:

                     Florida courts have barred "educational malpractice" claims, but it is not likely that
                     the Supreme Court of Florida would extend that bar to the claims against ... a
                     private, for-profit flight school that allegedly owed and breached a duty to warn
                     and train regarding a known lethal propensity of an aircraft.

          [d, at 1323. The court concluded that causation and damages would not be as difficult to

          determine as it would be in the case of the minor public-school pupil. The court noted that

          Florida courts have long recognized negligence actions based on failure to warn and to apply the

          doctrine of educational malpractice to flight schools would amount "to a categorical grant of

          immunity to all entities engaged in instruction in the operation of dangerous equipment." [d, at

          1330. Under this blanket of immunity, "[a] flight school could, without the burden of


                                                               16
R. 73 a



          accountability, by omission or even affirmative misstatement encourage its students to engage in

          conduct that would endanger the student and others." Id Finding that the Supreme Court of

          Florida would not likely "sanction a policy absolving the school of responsibility to advise pilots

          in training of deadly flight characteristics of the subject aircraft that had resulted in a

          disproportionate number of crashes and fatalities", the federal district court predicted that the

          Supreme Court of Florida would allow the case to proceed despite Florida's failure to recognize

          traditional claims of educational malpractice. [d,

                  Unlike Newman this is not a case of a flight instructor's failure to wam of a death knell

          torque roll propensity present but not readily apparent in the aircraft. The Cirrus aircraft here is

          not alleged to have a "deadly flight characteristic" but is equipped with a CAPS system that is

          conspicuous within the aircraft and clearly addressed both in the Cirrus Flight Operations

          Manual and preflight checklist. Furthermore, the Newman court analyzed its case and the related

          public policy implications through a very fact-specific lens without consideration of the greater

          -implications of opening the doors for educational malpractice to be applied on a vast scale. To

          permit plaintiff's educational malpractice claim here to proceed in Pennsylvania would cause any

          trade school or instructor to potentially defend litigation based upon a former student's

          performance errors.

                         iii. In re Air Crash Near Clarence Ctr.

                  In In re Air Crash Near Clarence Center, the defendant flight school was responsible for

          providing the necessary flight simulator and ground training to the captain and first officer of a

          Bombardier Dash 8--0400 ("Dash 8) that crashed in February 2009 on approach to Buffalo

          Niagara International Airport, killing all 49 people aboard and one person on the ground,

          Plaintiffs alleged that the flight school never instructed the captain and first officer to use the



                                                               17
R. 74   a


             stick-pusher mechanism in the Dash 8 and trained them using simulators and equipment that did

             not accurately represent the performance of the Dash 8. The federal district court analyzed prior

             New York precedent on educational malpractice and held "although the court rejected the nature

             of the claim before it in [a prior educational malpractice case], this Court cannot conclude with

             certainty that Plaintiffs would be unable to materially distinguish their claims from those in

             which the educational malpractice bar has been applied." [n_re Air Crash Near Clarence Ctr., 09-

             CV-10399, 20l0 WL 5185106 (W.D.N.Y. Dec. 12, 2010) (unreported).

                    In re Air Crash Near Clarence Center is unpersuasive because the federal district court

             granted a motion to remand a matter to state court, not because it found an exception to the

             educational malpractice bar, but because, in part, it found that the state court could possibly

             determine that the educational malpractice bar would not apply in that particular situation under

             New York law. The federal district court distinguished the flight instruction case from the New

             York educational malpractice precedent which applied heavily to public schools and generalized

            . curricula. The public policy concems addressed by the majority of educational malpractice cases

             in other jurisdictions were not considered in the opinion and to date, even after remand of In re

             Air Crash Near Clarence Ctr, New York has not recognized an exception for educational

             malpractice cases for flight schools.

                    C. Public Policy Rationale for Not Permitting Educational Malpractice Claims

                    The overwhelming majority of states do not permit educational malpractice claims, even

             in factual scenarios where the training received is for an inherently dangerous activity. The cases

             most instructive to the court have outlined a compelling public policy rationale of why

             educational malpractice is disfavored, which are: ( 1) the lack of a satisfactory standard of care by

             which to evaluate an educator; (2) the inherent uncertainties about causation and the nature of



                                                               18
R. 75 a



          damages in light of such intervening factors as a student's attitude, motivation, temperament, past

          experience, and home environment; (3) the potential for a flood of litigation against schools; and

          (4) the possibility that such claims will embroil the courts into overseeing the day-to-day

          operations of schools.

                  I Lack ofa Satisfactory Standard of Care

                 A cause of action seeking damages for acts of negligence in the educational process must

          be precluded by considerations of public policy, specifically being the absence of a workable

          standard of care against which the defendant educational institution's conduct may be measured.

          Moore, supra at H4. Upon review of the caselaw in Pennsylvania and every other jurisdiction,

          there is no clear definition of the standard of care for a reasonably prudent flight school for

          instruction on airplane specific safety mechanisms. Simply stated the plaintiff is asking that the

          court decide how much was Defendant Aerotech required to teach.

                 This court would be hard pressed to determine which of several alternative methods
                 of teaching court reporting, or auto repair, or any other specialized business or trade
                 skill was the appropriate one, Nor would it be an easy task to determine why a
                 particular student failed to acquire certain skills after pursuing a course of
                 instruction aimed at teaching those skills.

          Cavaliere, supra at 403-404. It is a difficult task to ask a trial court to determine what a

          reasonable flight school should have or would have taught its students above and beyond that

          which is required by the FAA for pilot licensure or for the school to maintain its own Part 14l

          certification through the FAA. Furthermore, 14 C.F.R.      $   6L.57 provides the requirements that no

          person may act as a pilot in command of an aircraft carrying passengers unless that PIC has (I)

          made at least three takeoffs and three landings within the preceding 90 days, (2) the PIC acted as

          the sole manipulator of the flight controls, and (3) the required takeoffs and landings were

           performed in an aircraft of the same category, class and type. In cases like the one at bar where



                                                             19
R. 76 a



          the PIC was licensed in 2012, first flew the Cirrus aircraft in 2014, and subsequently completed

          the requisites to maintain his private pilot's license, the standard of care of what he should have

          been taught in his post-licensure flight instruction would be incredibly difficult, or impossible to

          ascertain.

                   2.   Uncertainties About Causation and the Nature ofDamages

                 The Michigan Supreme Court ruled in Page v. Klein Tools, Ince:

                 Since education is a collaborative and subjective process whose success is largely
                 reliant on the student, and since the existence of such outside factors as a student's
                 attitude and abilities render it impossible to establish any quality or curriculum
                 deficiencies as a proximate cause to any injuries, we rule that there is no workable
                 standard of care here and defendant would face an undue burden if forced to litigate
                 its selection of curriculum and teaching methods.

          Page, supra at 904 (emphasis added) (quoting Tolman v. CenCor Career Colleges, Inc.. Div. of

          CenCor, Inc,, 851 P.2d 203, 205 (Colo. App. 1992)). The court echoes this second public policy

          concern as it is difficult to determine if the Defendants' instruction on a certain subject would

          have prevented the Plaintiffs damages. Furthermore, even if a defendant school provided
                           .                     .
          adequate training on every relevant topic, there are a variety of reasons why the student might

          not have learned the subject matter. The recognition of liability against a flight school would be a

          great invitation to speculate as to causation since many factors contribute to the quality of a

          student's education and the quality of his later performance. Dallas Airotive, supra at 701.

                 Factors such as the student's attitude, motivation, temperament, past experience and
                 home environment may all play an essential and immeasurable role in learning .. ,.
                 Consequently, it may be a practical impossibility to prove that the alleged
                 malpractice of the teacher proximately caused the learning deficiency of the
                 plaintiff student.

          Ross v. Creighton U., 957 F.2d 410, 414 (7th Cir, 1992) (quotations omitted). A defendant

          instructor could be a thorough and exemplary teacher, but if the student does not listen, does not

          apply himself, or is simply not able enough, he will not learn the material.


                                                            20
R. 77   a


                     Determination of causation is incredibly difficult in a situation where the pilot is months

             or years past the training     in question and the issue of causation hinges on the deceased pilot's
             aptitude. Was the pilot properly taught on a topic at some point but became lazy, rusty, or

             apathetic? Was he knowledgeable, but careless in not properly adhering to his preflight

            checklist? Did he make        the calculated decision to not pull the pin in the CAPS system because he
            did not intend to utilize the system even in the event of crisis?

                     Taking an example of training in explosives, which is highly specialized and an

            inherently dangerous activity-a student can be educated on the type and amount of explosives,

            length of time fuse, placement of a charge, environmental issues, etc., but the variables in the

            student's ability to retain this knowledge and accurately execute all of these things in a stressful

            environment runs the gamut and is often the dispositive factor in an accident. Another

            complicating factor for the court on causation is the presence of Federal Aviation Regulations

            which specifically place the responsibility for knowledge to safely fly the aircraft squarely on the

            shoulders of the pilot in command.°



            ' Relevant provisions under Par 91 (14 CF.R.9I)read as follows:

                    591.3 Responsibility and authority of the pilot in command.
                    The pilot in command of an aircraft is directly responsible for, and is the final authority as to, the
                    operation of that aircraft. ...

                    891.9 Civil aircraft flight manual, marking, and placard requirements.
                    (a) Except as provided in paragraph (d) of this section [providing an exception for helicopters], no
                    person may operate a civil aircraft without complying with the operating limitations specified in the
                    approved Airplane or Rotorcraft Flight Manual, markings, and placards, or as otherwise prescribed
                    by the certificating authority of the country of registry. ...

                    $91.103 Preflight action.
                    Each pilot in command shall, before beginning a flight, become familiar with all available
                    information conceming that flight. This information must include--- .•.
                        (2) For civil aircraft other than those specified in paragraph (b)(I) of this section, other reliable
                        infonation appropriate to the aircraft, relating to aircraft performance under expected values
                        of airport elevation and runway slope, aircraft gross weight, and wind and temperature.

                    $91.505 Familiarity with operating limitations and emergency equipment.

                                                                       21
R. 78   a


                    Lastly, tangentially related to the issue of speculative causation and damages is the

            concern elucidated by the Michigan Supreme Court in Page which states that even where the

            chain of causation is complete and direct, recovery may sometimes be denied on public policy

            grounds because:

                    (I) the injury is too remote from the negligence; or
                    (2) the injury is too wholly out of proportion to the culpability of the negligent
                    tortfeasor; or
                    (3) in retrospect it appears too highly extraordinary that the negligence should have
                   brought about the harm; or
                   (4) because allowance of recovery would place too unreasonable a burden on the
                   defendant; or
                   (5) because allowance of recovery would be too likely to open the way for
                   fraudulent claims; or
                   (6) allowance of recovery would enter a field that has no sensible or just stopping
                   point,

            Page, supra at 905 (quoting Wilson v. Continental Ins. Cos,, 87 Wis.2d 310,323-324, 274

            N.W.2d 679 (1979)). The court finds this rationale compelling in the case sub jdice.

                    3. Potential for a Flood ofLitigation

                   "If a cause of action for educational malpractice is recognized..., any malpractice case

            would have a malpractice action within it." Cavaliere, supra at 403, fn. 2 (quoting Moore, supra

            at 115). This public policy rationale is especially relevant in the case of flight schools and other

            specialty schools where the subject matter involves an inherently dangerous activity. "[I]f the

            court recognizes educational malpractice in this case, virtually every future plane crash will raise

            the specter of a negligent training claim against the flight school or aviation training center."

            Sheesley, supra at 17. In cases where potential damages are high, motivations exist to pursue




                   (a) Each pilot in command of an airplane shall, before beginning a flight, become familiar with the
                   Airplane Flight Manual for that airplane, if one is required, and with any placards, listings,
                   instrument markings, or any combination thereof, containing each operating limitation prescribed
                   for that airplane by the Administrator, including those specified in $9L.9(b)


                                                                   22
R. 79 a



          claims against any and all persons connected to the negligent actor. Every plane crash due to

          pilot error could lead to a lawsuit against those who trained the pilot for no other reason than

          they have an attenuated connection to the pilot's actions on the date of the crash since the flight

          school provided the pilot the knowledge to become licensed by the FAA.

                    4. Possibility that Such Claims Will Necessitate Court Oversight Over Day-to-Day
                         School Operations

                   Claims regarding the quality of education provided will invariably entail a review of the

          instructional materials and pedagogical methods employed in addition to administrative

          functions." The policy rationale against such judicial oversight has been the stated position of

          Pennsylvania Courts going back to 1937:

                   All this [the day-to-day functions of schools], being purely administrative, must be
                   left to persons of experience who have made a life study of it, and certainly is not
                   to be subjected to the consideration of jurists who have little or no training to
                   appraise school systems or their necessities.

          Wilson_v. Sch. Dist, of Philadelphia, 195 A.90, 97 (Pa. 1937). "[Courts are in no position to

          exercise control over schools and determine the policy of school administration; the judges

          ordinarily are not equipped for this immense task." See id, (holding that issues of day-to-day

          oversight of schools, such as the number of instructors hired, class sizes, how students are

          separated by grades in accordance with mental aptitudes are all questions which the school board

          alone should determine); see also, Regan v. Stoddard, 65 A.2d 240, 242 (Pa. 1949) (holding that

          the court is not properly in a position to determine methods of promoting or holding back

          students or what special classes should be provided to remedial students).

                  Trial courts have no business meddling in the field of day-to-day educational standards of

          pilot schools, such as what content appears in the pilot's logbook and at what point did the pilot



          6Vaugh, supra at 549; Glorvigen, supra at 552; Dallas Airmotivs, supra at 700; Alsidces y. Brown Inst. Ld,, 592
          N.W.2d 468,473 (Mina. App. 1999); Andre,Pace U_, 655 N.Y.S.24 777, 779 (N.Y. App. Ten. 1996)

                                                                  23
R. 80 a



          immerse himself in the safety features of his own plane. Furthermore, flight/pilot education is by

          no means the wild west where content and standards of education vary greatly. Federal

          regulations clearly delineate standards for the certification and operation of Part 14l schools.

          The court finds great similarity between the case at bar and the third-party educational

          malpractice cases out of Iowa, Moore y, Vanderloo, and the U.S. District Court of South Dakota,

          Sheesley v.   The Cessna Aircraft Co.
                  In Moore, the plaintiff suffered a cerebral stroke after undergoing a chiropractic

          manipulation of her neck. As a result of the stroke, plaintiff sustained permanent bodily and

          emotional impairment, She filed against the chiropractor and Palmer College of Chiropractic

          which he had attended and graduated from four years earlier. The Iowa Supreme Court noted that

          in addition to graduating from chiropractic school, a chiropractor must pass a state regulated

          licensure examination to be licensed in the state of Iowa. The Moore court found that the

          licensure process added an additional layer of state oversight into the chiropractor's competency

          and thus negated an educational malpractice claim against the school that educated the

          subsequently licensed chiropractor. "[W]e refuse to interfere with legislatively defined standards

          of competency." Moore, supra at [15. In the realm of aviation where oversight over student

          flight instruction and standards for pilot certification is already set forth by the Federal Aviation

          Administration with Flight Standards District Offices in place to enforce these regulations, the

          injection of the non-pilot trial judge's oversight into the operation of Part 14I flight schools is

          grossly misplaced.

                  In Sheesley, after a fatal plane crash, the plaintiff sued a plane manufacturer, plane

          mechanic, and the flight school who trained the pilot regarding the specific aircraft. The


          14C.FR. $ I41.1 through 14127 sets fonth the requirements for a Part 14! school to be certified. I4 C.ER.        $
          141.5L through I41.57 lays out the requirements for a Part I4l school's training course outline and curricula.

                                                                    24
R. 81 a



          allegation against the flight school is that it did not properly teach the pilot regarding what to do

          in the event of an exhaust system failure. This is noteworthy, because like Sheesley, the Plaintiff

          here is attacking a distinct portion of the Defendants' instruction of PC Durkin alleging that

          Defendants did not adequately instruct on the Cirrus Aircraft CAPS system. Addressing the

          differentiation between claims alleging a failure to educate on a specific topic versus claims

          attacking the quality of the educational process as a whole, the Sheesley court held that the

          public policy concerns are still the same.

                    The gravamen of plaintiffs' claims are that FlightSafety negligently trained [the PIC] by
                    failing to provide him the skills and training necessary to detect and safely land following
                    an exhaust system failure. Specifically, plaintiffs allege that FlightSafety negligently
                    created its curriculum by failing to include emergency procedures relating to an exhaust
                    systemn failure.... In other words, plaintiffs are contesting the substance and manner of
                    FlightSafety's training. Plaintiffs' claims 'encompass the traditional aspects of education,'
                    and thus, sound in educational malpractice....
                          [T]he court finds that negligent failure to provide an overall education and negligent
                    failure to train how to perform a specific procedure is a distinction without a difference. In
                    both instances, the plaintiff is alleging that the school did not teach the student what he or
                    she needed to know....
                         If the court here decides that FlightSafety should have taught a different curriculum,
                    there is no principled basis to stop it from determining what curriculum should be taught
                    at medical schools, paramedic schools, commercial truck driving schools, and innumerable
                    other technical and higher education facilities.

          Sheesley, supra at 16. In consideration of the rationale stated in More and Sheesley, the court

          echoes the sentiment "Schools, not courts, are in a better position to determine what should be

          taught." [d, Similarly, the federal government, not the courts, provides the educational oversight

          to a pilot's training and licensure.

              VI.       CONCLUSION

                    Educational malpractice claims against a school for failure to adequately educate a

          student are not permitted in Pennsylvania. Plaintiff seeks to distinguish her case from other

          educational malpractice cases because flying a plane is an inherently dangerous activity. The


                                                              25
                                   ...
R. 82 a



          public policy concerns as set forth in this opinion stand regardless of the subject matter or the

          dangerousness of the content taught. For the reasons set forth above, the Order dated December
                               .                           .


          18, 2020 should be affirmed.




          Attest;

          Copies to:
                         Darrell C. Dethlefs, Es4. /4//U
                         Laurie A. Salita, Esq. CS€REl




                                                           26